Citation Nr: 1731335	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for diabetes mellitus and assigned an initial 20 percent.

The matter of entitlement to a TDIU was raised by certain findings made by VA examiners, as well as by several statement made by the Veteran.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial or increased rating, it is part of the claim for benefits for that underlying disability.  During the course of the appeal, the Veteran filed a formal claim for a TDIU in February 2011. The record shows that the RO did not act on the formal TDIU claim because the Veteran was in receipt of a combined 100 percent rating for his service-connected disabilities.  In October 2014, however, the RO did award a TDIU for the period from July 27, 2009 to March 22, 2010.  Consequently, the matter of entitlement to a TDIU (and on which considers all of the service-connected disorders) is properly before the Board in this appeal.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required treatment with insulin and a restricted diet, but not regulation of activities.

2.  For the period prior to July 7, 2009, the Veteran's only service-connected disorder was diabetes mellitus, evaluated as 20 percent disabling; the diabetes mellitus did not render him incapable of securing or following a substantially gainful occupation.

3.  For the period from July 7, 2009 to July 26, 2009, and from March 23, 2010, the Veteran's combined total disability rating was at least 70 percent; the Veteran's service-connected disorders rendered him unable to obtain or maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. For the period prior to July 7, 2009, the criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2016).

3. For the period from July 7, 2009, to July 26, 2009, and from March 23, 2010 to the present, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155 , 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the duty to notify was met via a July 2009 correspondence (for the diabetes mellitus), and via a November 2011 VA correspondence (for the TDIU).  The Board notes that once service connection for diabetes mellitus was granted, the claim was substantiated, and no further notice under 38 U.S.C.A. § 5103(a) is required with respect to the matter of the proper initial rating for the disorder.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.
	
II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2016).

In determining the propriety of the initial rating assigned after a grant of service connection, evidence at least since the effective date of the grant of service connection must be evaluated and stated ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Pursuant to the rating criteria for the endocrine system, the Veteran's service connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913. A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The criteria for rating diabetes mellitus are conjunctive , meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Comacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 38 C.F.R. § 4.119, Note (1) (2014). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id.

The Veteran contends that he is entitled to an initial rating for diabetes mellitus in excess of 20 percent. He has stated that his condition has worsened because of his increased insulin, he is permanently insulin dependent, and he suffers from multiple complications as a result of his diabetes mellitus. 

A September 2009 VA examination recorded the Veteran's report of no episodes of diabetic ketoacidosis or hypoglycemia which required hospitalization. The Veteran also reported using insulin daily to control his diabetes. The examiner found that the Veteran's metabolic panel was within normal limits and opined that the diabetes did not cause any restriction of activities. The examiner further concluded that the effect on the Veteran's usual occupation was an inability to stand or walk for long periods of time.

Private medical treatment records dated August 2009 through September 2009 and a statement from a private physician dated March 2010 reflect that the Veteran was permanently dependent on insulin to manage his diabetes.    

A December 2011 VA examination confirmed diagnosis of diabetes in 1997 and reflects the Veteran reporting no incidents of diabetic ketoacidosis or hypoglycemia which required hospitalization and a daily dependency on insulin. The examiner found that the Veteran was dependent on insulin to control his diabetes, that he required a restricted diet, and that his metabolic panel was normal. The examiner did not find any restricted activity as a result of the Veteran's diabetes, and found that diabetes had no effect on his regular occupation.

A statement from a private physician dated January 2013 reflects that the Veteran must take four insulin injections daily to manage his diabetes, that he is unable to work due to his health conditions and is permanently unemployable, and that he has restrictions on his daily activities. The statement did not include subsequent medical rationale or explanation.

A June 2015 VA examination report noted that the Veteran required daily insulin injections, and the examiner found the Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions which required hospitalization within the twelve months prior to the examination. The examiner also opined that the Veteran did not require a restriction of activities as a result of his diabetes. Finally, the examiner found that diabetes did impact the Veteran's ability to work as it caused excessive fatigue, ups and downs with his sugars, and resulted in an inability to concentrate.

After careful consideration of the medical evidence of record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted. The record reflects that the Veteran's diabetes has required treatment including insulin and a restricted diet. The pertinent evidence as to whether his diabetes has required any regulation of activities is conflicting.

In this case, the weight of the probative evidence reflects that the Veteran's diabetes has not required regulation of activities (avoidance of strenuous occupational and recreational activities). While the Veteran and his private physician have asserted that the Veteran's activities are regulated due to his diabetes, there is no explanation or indication as to what activities are regulated or what strenuous occupational and/or recreational activities the Veteran must avoid. Conversely, the VA examinations in 2009, 2011, and 2015, reflect assessments that the Veteran's diabetes mellitus does not require any regulation of activities. The Board finds the VA medical examiners opinions are both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. All three VA medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The private physician's statement regarding the Veteran's restriction of activities is without medical rationale or support, or indeed any type of description of the purported restriction of activities that would allow the Board to assess the probative value of the physician's opinion. As such, the Board gives little probative value to the physician's statement. The Board has also considered the Veteran's lay statements and does not dispute his reports of daily insulin use and permanent dependence of insulin to manage his diabetes. Although the Veteran is competent to describe observable symptoms of diabetes, he is not competent to opine as to the degree of disability, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Moreover, private treatment records reflect no requirements of regulation of activities for such diabetes. The record also reflects no episodes of ketoacidosis or hypoglycemic reactions.

Thus, the Veteran's diabetes mellitus has not more closely approximated the criteria for a rating in excess of 20 percent at any point in the appeal period. Accordingly, a rating in excess of 20 percent for diabetes mellitus is not warranted, and there is no basis for staged rating of the Veteran's disability.

III. TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The Board notes that the Veteran's combined disability rating is now 100 percent. A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16(a). A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. Regardless, the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114 (s)). In this case, the Veteran has specifically raised the issue of unemployability as a result of his disability on appeal. See Rice, 22 Vet. App. at 447. Moreover, in Bradley, supra, the Court held that for the purposes of 38 U.S.C.A. § 1114(s), a combined 100 percent rating does not satisfy the requirement of "a service-connected disability rated as total", whereas a 100 percent rating assigned pursuant to a TDIU would satisfy that requirement.  Bradley, 22 Vet. App. at 290-93.  

In short, the matter of a TDIU is still for consideration, except for the period from July 27, 2009 to March 22, 2010 (the period for which a TDIU was already granted). 

As noted above, the Veteran was granted TDIU during the pendency of this appeal, effective July 27, 2009 to March 22, 2010. The Veteran's claim for entitlement to service connection for diabetes mellitus was received July 7, 2009, and the grant of service connection and assignment of a 20 percent rating was made effective July 7, 2008.  The Board notes that service connection is not recognized for any disorder for the Veteran prior to July 7, 2008.  The Veteran contends that he has been unemployable for the entirety of this appeal period. 

Initially, the Board notes that the Veteran did not meet the schedular criteria for a TDIU for the period prior to July 7, 2009; his only service-connected disorder for that period was diabetes, evaluated as 20 percent disabling.  For the period from July 7, 2009, he has met the schedular criteria for a TDIU. For that latter period, the Veteran is service connected for posttraumatic stress disorder rated at 70 percent disabling; bilateral cataracts rated at 50 percent disabling; obstructive sleep apnea rated at 50 percent disabling; coronary artery disease rated at 30 percent disabling; diabetes mellitus rated at 20 percent disabling; left upper peripheral neuropathy rated at 20 percent disabling; right upper peripheral neuropathy rated at 20 percent disabling; right lower peripheral vascular disease rated at 20 percent disabling; left lower extremity peripheral vascular disease rated at 20 percent disabling; bilateral tinnitus rated at 10 percent disabling; right lower peripheral neuropathy rated at 10 percent disabling; left lower peripheral neuropathy rated at 10 percent disabling; scar rated at 10 percent disabling; and the following disabilities each of which is rated as noncompensable: bilateral hearing loss, hypertension, erectile dysfunction, and bilateral foot onychomycosis. The Veteran's combined evaluation is 100 percent. 

The Veteran's application for unemployability dated February 2011 details the Veteran's prior work experiences. He reported previously worked for Cathedral Rock as a supervisory administrator from March 2007 to October 2007, Senior Living Properties in administration from March 2006 to December 2006, DayBreak Venture in interim administration from April 2005 to December 2005 and from March 2004 to February 2005, and Marimer Healthcare in administration from August 1999 to February 2004. The Veteran did not report his education level or prior trainings. He did indicate that he was asked to leave his last job as a result of his diabetes. He reported his highest earnings in a year as $100,000, in 2004.

A November 2011 VA examination for the Veteran's PTSD reflect that the Veteran obtained a bachelor's degree in 1995 in business administration. The examination report also detailed that the Veteran worked in as a supervisor at Brown & Root, Engineering Firm for thirty-one years before working in nursing home administration for eighteen years. The examiner also noted that the Veteran reported being asked to leave his job as a nursing home administrator because of his temper.  

Several medical opinions also address the Veteran's ability to work. A September 2009 VA examination found that the Veteran's occupation was impaired by his inability to stand and walk as a result of his diabetes, and a June 2015 VA examination found his diabetes impacted his ability to work because of fatigue and the inability to concentrate. A statement from the Veteran's private physician dated January 2013 found the Veteran was permanently unemployable. However, a December 2011 VA examination found that the Veteran's diabetes would have no impact on his ability to work. 

Turning first to the period prior to July 7, 2009, the Veteran's only service-connected disability was diabetes mellitus, evaluated as 20 percent disabling.  As the Veteran, during that period, clearly did not meet the schedular criteria for consideration of a TDIU, entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied.

It is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  In this case, however, the evidence clearly shows that the Veteran's diabetes mellitus, alone, did not prevent him from securing or following a substantially gainful occupation.  The records prior to July 2009 do not suggest any significant interference with employability.  It was not until his February 2011 application that the Veteran reported a history of leaving his last job in October 2007 because of his diabetes.  He notably did not elaborate on the circumstances surrounding the departure.  More significantly, his account evolved by the time of the November 2011 VA examination, at which time he indicated that he actually left his job because of a temper problem.  Inasmuch as the actual records prior to July 2009 do not suggest any significant impact of the diabetes on employment, and as the post-July 2009 accounts of the Veteran are inconsistent and therefore lack credibility, the Board finds that there is no competent or credible evidence suggesting that the Veteran's diabetes prior to July 7, 2009 rendered him unable to secure or follow gainful employment.  His appeal is denied to that extent.

With respect to the period from July 7, 2009, the record clearly shows that the Veteran had remained unemployed, with numerous service-connected disorders, including PTSD and CAD, which clearly impacted on his ability to obtain or maintain substantially gainful employment.  The Veteran's past employment included jobs that were not primarily sedentary in nature.  The record shows his diabetes limits his ability to stand and walk for prolonged periods of time, causes fatigue, and causes lack of concentration.  The record shows his PTSD impacts his ability to interact with others.  His coronary artery disease is shown to significantly impact his exertion potential.

After reviewing the evidence of record, the Board finds that the Veteran is entitlement to a TDIU under 38 C.F.R. § 4.16(a) for the period from July 7, 2009 to July 26, 2009, and for the period from March 23, 2010 to the present.

The Board advises the Veteran that the award of a TDIU for the above periods may not necessary result in the receipt of additional compensation.  As indicated earlier, consideration of a TDIU is still permissible where a schedular 100 percent rating is in effect, but only for the purpose of determining eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).











	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to a TDIU for the period prior to July 7, 2009,  is denied.

Entitlement to a TDIU for the period from July 7, 2009, to July 26, 2009, and from March 23, 2010 to the present is granted, subject to controlling regulations pertaining to the payment of monetary benefits.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


